
153.	 Mr. President, it is my happy task to congratulate you, on behalf of the Somali Government, on your election to the high office of President of the General Assembly an office which you are. eminently qualified to fill. We know that you will bring to the conduct of this session of the General Assembly the high qualities of learning and statesmanship which have been evident in your service to your country. The General Assembly will benefit also from the valuable experience which you have acquired in the field of international affairs.
154.	My delegation also wishes to express to your predecessor, Mr. Hambro, its appreciation of his efficient and skillful handling of the arduous twenty-fifth anniversary session of the General Assembly.
155.	It is appropriate at this point that I should extend to the delegations of Bhutan, Bahrain and Qatar the felicitations of my delegation on their admission to this Organization. They represent freedom-loving peoples with a rich cultural heritage and a determination to utilize to the maximum their generous talents and energies. We can be sure that they will make their just contributions to the furtherance of the objectives of the United Nations.
156.	Perhaps I am more fortunate than many representatives here in that I have had the privilege, in the past few months, of visiting many of the States of the Persian Gulf, including Qatar and Bahrain. I was deeply impressed by the skill with which all those States are tackling the problems of national development. It will not be long, I trust, before we shall also be able to welcome in our midst the representatives of the six remaining Gulf States which have recently formed a federal political unit. My Government has also been following with interest the political developments in Oman, and it is our hope that it will not be long before its people, too, are represented in the United Nations.
157.	One of the factors that brought about the creation of this Organization was the threat which Hitler and his allies posed to the peace and security of the major Powers during the Second World War. With his defeat, threats to international peace and security are supposed to have dwindled, particularly since the situations that are potential sources of conflict do not threaten directly the interests of the major Powers. If those Powers do occasionally feel threatened, they are able to exercise their influence in the Security Council so that their interests can be defended.
158.	Unfortunately, the same cannot be said for the less powerful or developing countries. Many of them continue to face serious threats to their peace and security. Yet, despite repeated protests to the Security Council, despite the strongest evidence, backed by international law, there exists within the Council a group of powerful States which are indifferent to the predicament of the developing nations. The dangerous situation created in South Africa oy the application of apartheid policies, the ruthless colonial wars of Portugal, the dangerous and ambitious designs of the Smith regime in Rhodesia, the expansionist policies of Israel in the Middle East all those situations affect the welfare and the security of many developing countries and the millions of people who inhabit them.
159.	Are we to understand that a threat to international peace exists only when it involves directly the security and the interests of the major Powers? Are we to understand that resolutions on international peace and security which are supported only by the developing countries carry no weight despite the fact that collectively those countries represent over three quarters of the people of the world and of the membership of the United Nations? Is there a correlation between credibility and wealth?
160.	If a majority of the Member States cannot find in the Security Council or in the General Assembly effective solutions to problems of international peace and security; if the United Nations cannot provide adequate protection for developing countries against lawless acts of aggression and against the consuming greed of racist, colonial and pseudo colonial regimes, then I fear that international law and order will be compromised and Member States will turn away from the world Organization. The United Nations, with all its faults, is still mankind's best hope for the realization of a new world order. It would be a great blow to that hope if the Organization were to be undermined by the self-interest of the few and by the denial to the many of the protection and justice which they seek.
161.	The establishment of international peace and security through international cooperation is, of course, a fundamental objective of the United Nations. The development of regional organizations such as the Organization of African Unity has, been an important contribution to this goal. The OAU, for example, has been a stabilizing force in Africa. Its influence has worked for the settlement of disputes by peaceful means in accordance with the Charter, and for negotiation rather than confrontation. There have been no major wars between African States and the process of forging links between them continues steadily, if un-spectacularly, in political, social, economic, legal and cultural spheres in spite of the inevitable differences that arise.
162.	It is my belief that Africa will remain a force for peace so long as its neutrality is not threatened by bigPower rivalries or by the economic or military pressures of neocolonialism or by the racism of southern Africa. The members of the OAU are all nonaligned nations and in that capacity have served to provide a balancing force in international affairs, My Government reaffirms its determination to work through the OAU for the maintenance of peace in Africa, and for the application to the world beyond of the principles of the Charter, which the OAU has repeatedly endorsed.
163.	Internally, the Government of the Somali Democratic Republic will continue to work for the wellbeing of all the Somali people through the application of the principles of socialism. Socialism has its unique political, social and economic philosophy but in applying it to our own conditions we have adapted it to suit our environment and traditions. It recognizes, above all, that our socialist revolution was not an end in itself but that the revolution is for the people.
164.	It has recently been my pleasant and instructive task to visit a number of countries where I saw the great advances and achievements that had been made through the application of socialist principles principles which in every case were adapted to the particular needs and circumstances of the country. An additional aim of my visits was to improve and reinforce relations with those countries. In that context I should like to say that my Government places a high value on the maintenance of friendly contacts, not only with States which share our political philosophy but also with all States which are prepared to conduct friendly relations with us on the basis of respect for each other's integrity and sovereign independence.
165.	One of Somalia's main concerns as a Member of the United Nations, and more particularly as an African State, is the continuation of racism and colonialism in southern Africa. The failure of the United Nations to come to grips with these twin evils remains a source of grave concern and disappointment to the Government and people of the Somali Democratic Republic. These evils have long been denounced by the world community. And yet, within the United Nations, there is a tendency in some quarters to belittle the efforts of those States which continue to insist that the struggle against racism and colonialism must continue without diminution. We hear, for example, that it is unrealistic to adopt resolutions which are unlikely to be carried out, or that the concern of African nations over southern Africa might be directed equally to other problems or to problems nearer home. It is significant that such criticisms usually emanate from those States whose economic and other ties with the southern African minority regimes are a contributory cause of the ineffectiveness of United Nations resolutions on southern African problems.
166.	The other main cause, of course, is the continued intransigence of the minority regimes.
167.	What, then, can be done about southern Africa? In this situation I think we must always .ask these questions: what is the alternative to a constant laying down of the principles which must gain acceptance if justice for all is to obtain in southern Africa? What is the alternative to the firm and constant denunciation of the clearly perceived evils of southern Africa so that they are kept before the conscience of the world? What is the alternative to calling for the coercive powers of the world Organization short of the use of force to be directed against the intransigent regimes?
168.	The United Nations could perhaps remain silent and inactive and thereby nullify whatever moral or practical initiatives it has so far undertaken, but one supposes that not even those States which would profit most from such a course would openly advocate a policy of indifference and cynicism. An alternative that has been advocated of late is that of dialog with South Africa. Somalia joined the majority of States which rejected this approach at the recent Organization of African Unity conference of Heads of State in Addis Ababa. It h easy to see how the idea of dialog, which has a certain surface charm, has come to be considered by a few States as a legitimate means of dealing with South Africa. But those who advocate this policy, however well-meaning they may be, are deluding themselves and are doing great harm to the cause of the liberation of the indigenous African peoples in South Africa, and in those neighboring States which South Africa supports and inspires.
169.	South Africa wants dialog for two reasons only. One reason is the hope that the dialog question will cause disunity in Africa and will deflect or undermine the international campaign against racism and colonialism which has begun to gain momentum, particularly among ordinary people and nongovernmental organizations in various parts of the world. African disunity would obviously weaken effective opposition to apartheid; and the grassroots movement within the international campaign presents a danger that is appreciated by the southern African regimes. The other reason for the dialog policy is that it would provide the basis for the establishment or expansion of African markets for South Africa's manufactured goods. Since apartheid keeps the majority of the people of South Africa poor, the Pretoria regime needs to find new outlets for the country's increasing industrial output. dialog would, therefore, be another means of entrenching apartheid, and in addition it would be a step towards bringing independent Africa under the economic sway of South Africa. The type of trade agreements likely to be set up externally under the dialog umbrella would be typically colonial arrangements. They would encourage the production and export of low-priced raw materials in exchange for higher-priced manufactured goods. The betrayal of the millions of Africans under colonial and racist domination should not be undertaken for any price. It would be tragic if it were to be undertaken in exchange for benefits which would at best be short-range and which in the long run would foster the cause of racism and colonialism in South Africa.
170.	It is not only about the possible economic outcome of dialog that some States are deluding themselves. It is contended in some quarters that dialog, particularly with independent black African States, will somehow serve to undermine and crack the apartheid structure. But can it seriously be believed that dialog will serve to end the Terrorism Act and the policeState trials and persecution of those who oppose injustice and oppression? Will it end the mass deportation of Africans from their established homes to areas where they cannot make a living? Most important, will it restore their political rights to the African masses of South Africa? Let us not be taken in by the overoptimistic reports of the communications media whose aim is instant sensation rather than sober assessment. The wall of apartheid has not been breached and will not be breached by a show of friendship between Mr. Vorster, the Prime Minister of South Africa, and a few African leaders. The United Nations, then, is still faced with the problem of what it can do, effectively, to bring about justice in southern Africa.
171.	The economic interests of the Western Powers have so far ensured that the Security Council would not call for economic sanctions. And what are the results now of the limited actions taken by the Security Council, or of the General Assembly resolutions aimed at bringing about change in southern Africa? Some of the major Powers continue to supply a long list of arms to South Africa under the pretext that there is a distinction between arms for external defense and arms for internal repression. The NATO powers decline to bring moral or material pressure to bear on Portugal to end its colonial domination in Africa and its aggressions against the neighboring independent African States of Guinea and Senegal.
172.	The pattern of capitulation to the racist regimes is being repeated in tho case of Rhodesia. With the promulgation of the 1970 constitution, the rebel regime confirmed its determination to ensure white domination and the denial of political and other rights to the native people. The steady adoption of apartheid policies further illustrates that determination. The response of the United Kingdom, the Administering Authority, has been to hold talks with the Smith Government in an effort towards rapprochement with the rebel regime. In the meanwhile the economic sanctions imposed on Rhodesia by the Security Council are being effectively bypassed for want of a determined and effective naval blockade; for want of the kind of leadership that should be provided by the Administering Authority.
173.	All these capitulations and evasions of responsibility by Governments are in contrast to the actions of a growing number of people who are finding ways to oppose racism and colonialism in southern Africa, One of the most hopeful aspects of the international campaign is the part being played by nongovernmental organizations in various countries. Whatever stirrings of consciousness exist in South Africa about the South African image abroad have been brought about not by friendly overtures, but by the pressure of ostracism in sport and in other fields. How much more effective would the ostracism of South Africa be if it had the full force of the international community behind it, and if it operated in all the fields and in all the way_ that have been recommended in various General Assembly resolutions.
174.	The label of "irresponsible majority" has often been attached to those States which continue to call on South Africa's main trading partners to give substance to their verbal condemnations of racism and colonialism in southern Africa. If it is irresponsible to have a deep and abiding concern that a crime against humanity is being perpetrated in southern Africa, if it is irresponsible to refuse to meet that criminal situation with inaction and indifference, then we must take pride in the label of "irresponsible majority". As for South Africa's main trading partners, those countries can make United Nations resolutions on southern Africa effective. The onus of bringing about change in that area of the world is on them alone.
175.	A continuing threat to the peace and security of Africa has been the unfortunate indeed the tragic consequences of the colonial legacy of unnaturally divided peoples and territories. This factor is of particular relevance for the Somali people, for never in African history has a people of such homogeneity been divided between so many foreign rulers. Since those fateful years when the colonial Powers entered our region and divided up the land as if the people on it had no rights and no claim to justice, the Somali people have never ceased their quest for unity. This is a part of those realities which must be faced in Africa. Recently my President, Major General Mohamed Siad Barre, emphasized the necessity of coming to grips with these realities when he said:
"We should not be slaves to the colonial barriers created to suit the imperialist designs at a time when the wishes of the African people were not taken into consideration. We should have the courage to tear ourselves away from this bondage and resolve problems with sincerity and seriousness."
176.	The position of my Government towards the question of French Somaliland is shaped not only by the fact that we are neighboring countries with strong historical and ethnic links, but also by Somalia's membership in the United Nations and in the Organization of African Unity. As a Member of those two Organizations my country is totally committed to supporting nonindependent peoples in the exercise of their right to self-determination and independence. These obligations arise from the Charters of the two Organizations and from the relevant resolutions adopted by those two bodies.
177.	Notwithstanding its obligations, the Somali Government is also cognizant of tile fact that, in the case of French Somaliland, the Government of France, the administering Power, naturally has a special and important role to play in promoting the political evolution of the inhabitants of the Territory, The French people regained their freedom and dignity following the French Revolution by establishing their government on three principles that are now universally acknowledged: liberty, equality and fraternity. These must be applied with equal force to the situation in French Somaliland. There must be equality of rights for all the people of French Somaliland; and a spirit of cooperation and understanding must be fostered and promoted among the people of French Somaliland, without any emphasis on ethnical, ideological or other differences that are actually of little relevance to the aspirations of the people as a whole. Finally, measures should be taken to ascertain the true wishes of the people of the Territory so that progress can be made towards the state of independence and liberty which they obviously desire.
178.	I am glad to report that, since the birth of our national revolution, relations between France and my country have been most cordial, and the bases for cooperation and better understanding on this problem and others have been firmly established.
179.	The Charter necessarily remains the reference point of all our deliberations. Both the wisdom and the utility of its provisions have been established by the experience of the past 25 years. There has been little need for change, but there certainly has been a great deal of development of the principles implicit in the Charter. One of the most important of the achievements of the twenty-fifth session of the General Assembly was the adoption of resolution 2734 (XXV) containing the Declaration on the Strengthening of International Security. That resolution, adopted almost unanimously, summarizes the development of the thought of the international community on the most essential aims and functions of the United Nations. In doing so, it reaffirms and strengthens the validity of the provisions of the Charter. Every issue on the agenda of the General Assembly can profitably be debated in the light of the relevant provision of resolution 2734 (XXV). My delegation believes that one of the most valuable tasks this session could perform would be to consider the question of the implementation of that most important resolution, as has been proposed by the Soviet Union [AjL,631J.
180.	In our interrelated world the easing of international tensions in any one area is of great significance to all States. The Quadripartite Agreement on Berlin of 3 September was a welcome sign of realism in world affairs, and it points to the fact that in an atmosphere of goodwill, patient negotiations can result in progress toward the solution of seemingly intractable problems. The way has perhaps now been cleared for direct agreements between East and West Germany and, it is hoped, for the political reality of the two Germanys to be expressed in the representation of both those States in the United Nations.
181.	Assuring permanent peace in Europe is an essential step towards the strengthening of international security and towards the goal of universal peace. A start has now been made in this direction. My Government believes that all these interests will be further served by a general acceptance of the Soviet Union's proposal for a European security conference which would include representatives of the United States and Canada. The heart of such a meeting would no doubt be negotiations on mutual and balanced induction of forces in Central Europe by the countries members of NATO and the countries signatories of the Warsaw Pact, but valuable cooperative efforts in other fields, such as the economic, scientific and cultural, would also be given attention. The outcome of a European security conference on the lines proposed by the Soviet Union could be only to increase the prospect of bringing about n new world order.
182.	The conflicts and tensions raised by the existence of countries divided since the Second World War continue to i drag on, but the detente on Berlin gives rise to the hope that similar approaches based on political realities will be made in the cases of the two Koreas and the two VietNams. Both in Korea and in VietNam the question of reunification is a domestic matter which can be decided satisfactorily only by the peoples concerned. Their problems must be solved eventually by negotiations between the Governments of the divided countries.
183.	It is a matter of grave concern to my delegation that the General Assembly has decided, on the recommendation of the General Committee, to postpone examination of the question of Korea until the twenty-seventh, session of the General Assembly. twenty- years ago this Organization lent its name to a highly questionable operation in Korea. What is clear today is that there is no justification whatsoever for that operation to continue. It should have ended immediately after the Korean Armistice Agreement was signed. Unfortunately, the United Nations flag is still flown over the headquarters of the United Nations Commission for the Unification and Rehabilitation of Korea. I will not discuss the work of the Commission, since it stands condemned by its own reports. I wish to speak, however, about the fact that the United Nations flag provides a cover for the presence in South Korea of over 50,000 foreign troops. I cannot help thinking that if the flag was composed of a mosaic of United Nations flags, my Government would have no hesitation in removing the Somali flag from its midst. It is indeed a regrettable state of affairs that our Organization has so far failed to take action to withdraw the flag and dissolve the Commission,
184.	My Government believes that it is time for this Organization to break the rigid mold in which its thinking on the Korean question has been set for the past 18 years. A bold initiative is required to improve the Korean situation, an initiative based on the realities of the present and free from the fears and policies of the past.
185.	Within that context my Government was deeply impressed by the constructive and positive nature of the recent set of proposals which the Democratic People's Republic of Korea has advanced as a basis for securing a solution to the Korean problem. This is a problem that must be settled by the Korean people themselves, and it is our hope that the proposals will pave the way for a final and happy settlement.
186.	Most certainly on the debit side of the international balance-sheet is the continuation of the war in VietNam. This whole world welcomes the United States troop withdrawals and other developments that seem to herald the beginning of the end of the ordeal of the VietNamese people. But the very accessibility of peace makes each day the war continues seem more unacceptable and each life lost on either side more tragically futile.
187.	The farce of the supposedly democratic elections held recently in Saigon should be the final evidence, if more evidence were needed, that a long and vicious war has been fought for purposes as unreal as they were unworthy. It is obvious that the war has become a burden on the conscience of the people of the United States and that this great tragedy is compounded by the failure of the United States leaders to set a specific date for a complete withdrawal of foreign troops from VietNam. My Government joins the consensus of world opinion in calling for an immediate end to the war so that the people of that ravaged land can return to the task of peace and can decide their future on their own terms.
188.	The recent thaw in relations between the United States and China is a development to be welcomed. My Government hopes that this easing of tension between these two great Powers heralds a new wind of change in international affairs, a new realization that national rivalries and conflicts of interest must be seen for what they are secondary considerations compared with the challenges inherent in the new conditions that have been created by advancements in science and technology.
189.	It is our earnest hope, however, that the friendly overtures made towards the People's Republic of China by the United States will not be negated by a policy on the representation question that would in effect be yet another device for keeping the representatives of the People's Republic of China out of the United Nations.
190.	My Government will support without reservations the restoration to the Government of the People's Republic of China its rights as sole representative of China in the Security Council, in the General Assembly and in the specialized agencies of the United Nations. We have always rejected the legal fictions, the procedural devices and the semantics that have been used to keep the true representatives of China from their rightful places in the United Nations. The current fictions about China's representation are no better than past ones. The "two Chinas" policy is completely unrealistic since both the Government of the People's Republic and the ruling authorities of Taiwan maintain there is only one China. The dual representation proposal is illegal because the Charter does not provide for such an arrangement.
191.	The Government of the People's Republic of China was prevented from representing China as its de facto and de jure Government because of the intense cold-war rivalries of the 1950s. It is unrealistic for this situation to continue in the age of peaceful coexistence. The United Nations must not continue to accept a situation in which the provisions of the Charter are twisted or ignored in the interest of expediency.
192.	The Somali delegation will join with those who seek a truly realistic and equitable outcome to the question of the representation of China.
193.	The dangerous and tragic conflict in the Middle East continues to plague that area and to threaten world peace. And yet ever since the Security Council formulated and approved resolution 242 (1967) a reasoned and practical formula for peace in the Middle East has existed. That formula takes into account the basic positions of the parties to the conflict and makes clear the steps which have to be taken by each party so that a peace settlement can be achieved. In addition, it has the support of the majority of
, the United Nations membership. There was widespread hope earlier this year that the Jarring mission would succeed in its aim of enabling the provisions of resolution 242(1967) to be translated into political reality. The positive response of Egypt and Jordan to that mission created the most favorable opportunity for a just and honorable settlement that has existed in the history of the Middle East conflict. Israel's failure to match the response of the Arab States disappointed even that country's staunchest supporters and has ensured that the shadow of violent conflict will remain over the Middle East and continue to threaten world peace.
194.	In > February 1971 the difficult, long drawn out and complex Middle East problem resolved itself into one question only: does Israel want peace or not? The answer to that question has since been made clear through Israel's stated policy and through its actions in occupied Arab territory. Israel has shown a complete disregard of United Nations resolutions on the Middle East and in all areas of occupied territory there have been operations deliberately aimed at changing the status of those areas at turning occupation into permanent control. This is not a matter of conjecture, and the details are not in question. They have been widely reported by the international press and proudly described by the Israelis themselves.
195.	The central issue of the Middle East conflict is, of course, the principle of the inadmissibility of the acquisition of territory by force. Israeli leaders have claimed that it is wrong to expect Israel to accept that principle on the grounds that it has never been accepted before in human history. That is a debatable point. But more pertinent is the consideration that there has never before been a United Nations Charter; there has never before been a basis for the development of an international legal system aimed at outlawing aggression and the enjoyment of the fruits of aggression. Obviously, armed aggression as a means of settling disputes has not been eliminated from the international scene. Differences between States continue to result in armed conflict. But where else in the past 20 years has there been such a blatant and large-scale example of an aggressor holding on to the fruits of aggression as in the Middle East since the Israeli armed forces launched a surprise attack against Egypt in June 196^? The political situation in the Middle East today is the same as that which existed immediately after the Israeli aggression and conquest of 1956. Then, as now, Israel demanded firm guarantees as a condition for withdrawing its forces of invasion. And what was the consensus of international opinion at that time? It can be summed up in these words of the late General Eisenhower: "If we agree that armed attack can properly achieve the purposes of the assailant then I fear we will have turned back the clock of international order".
196.	In proclaiming that they have acquired rights through conquest, Israel's leaders are indeed turning back the clock of international order. More immediately, Israel's attitude closes the door to peace in the Middle East. That door can be opened again at any time, since resolution 242 (1967) remains the consensus of the United Nations on the Middle East question and since its provisions remain acceptable to Egypt and Jordan. My Government will support any initiative aimed at bringing about a just and lasting pear e in the Middle East on the basis of resolution 242 (1967).
197.	The question of disarmament is, of course, the most pressing of those problems of a universal scale which call for courageous and revolutionary thinking. Because we have grown used to the awesome knowledge that the push of a button can release nuclear energies capable of wiping out life on earth does not mean that the danger has lessened. And now it seems to have become equally commonplace that the social and economic problems of individual societies, and the problem of reducing the gap between the rich and the poor nations, have lesser priority than the arms race in both nuclear and conventional weapons.
198.	It has been estimated that $215,000 million are spent each year by the nations of the world on armaments, while it has to be conceded that the first United Nations Development Decade was a failure and the prospects for the Second Development Decade are not particularly hopeful. However, some progress towards disarmament goals has been made and must be welcomed, even though it sometimes seems that the less immediately pressing questions are given priority over the more immediately dangerous ones.
199.	The agreement between the United States and the Soviet Union on a draft convention that would outlaw biological weapons is a meaningful achievement. At the same time, it was regrettable that it was not possible to gain the support needed for the inclusion in the treaty of a ban on chemical weapons. Bacteriological warfare is a horrible possibility, but it is not in current use. Chemical weapons, on the other hand, are being used against people in Africa and Asia.
200.	The need for a complete ban on nuclear tests in all environments is one that seems particularly urgent to nonnuclear States. We should like to see our initiative on the renunciation of nuclear' weapons matched by some truly significant advance towards nuclear disarmament  such as an agreement on a complete test ban would be. There seems to be no obstacle now in the way of the achievement of such an agreement. As the Canadians have pointed out, the stumbling block of the question of on site inspections has been removed by the development of instruments which can detect underground blasts of any significance in distant countries.
201.	One of the hopeful signs of a movement towards nuclear disarmament is the agreement by the United States and the Soviet Union to concentrate this year on curbing anti-ballistic missiles and to agree on certain measures to limit offensive weapons. Strategic weapons systems are inherently dangerous to world peace, since the development of missiles, antimissiles and counter antimissiles seems to be a frighteningly irreversible process. The curbing of strategic weapons systems is an issue which should have the highest priority. One hopes that the escalation of these systems will not continue while the big Powers jockey for the most advantageous position from which to agree on their limitation.
202.	In the view of my Government, a great opportunity for truly significant progress towards disarmament is afforded by the initiative of the Soviet Union in calling for a world disarmament conference on both nuclear and conventional weapons. My Government will give its full support to the proposal that such a conference should be convened by the General Assembly. Disarmament, like other major questions of survival, must be approached with a global view, and can be resolved only by the agreement of the world community.
203.	Hie United Nations has lived through several crises and dire predictions of failure but has survived to celebrate its twenty-fifth anniversary. We might ask ourselves at this time: what important influence is likely to dominate the international scene now and in the near future? I believe that present day realities demand that the predominant feature of international affairs should be thinking and planning on a global scale.
204.	The proliferation of weapons, the proliferation of people, and the proliferation of machines are probably the three basic considerations which are well on the way to determining the character of all other aspects of human society. Because these problems concern all peoples and are of a scale and complexity unprecedented in the history of civilization, it is essential that nations do, not allow themselves to drift into the future with the naive hope that everything will turn out right in the end.
205.	The United Nations already views a large number of fields with a global perspective. The work of the specialized agencies boars reassuring witness to this fact, and in the sphere of development we speak of a global strategy for the Second United Nations Development Decade. If performance has not always matched the plan in some areas of United Nations global activity, at least the vision is there; the goals have been set and the work has begun.
206.	The United Nations Conference on the Human Environment, to be held in 1972; the United Nations Committee on the Peaceful Uses of the Seabed and the Ocean Floor beyond the Limits of National Jurisdiction; the work of the Advisory Committee on the Application of Science and Technology to Development beyond the Limits of National Jurisdiction; and the findings of the Committee on Natural Resources and of the Population Commission: all these deal with or will deal with problems of universal application and pressing urgency. The United Nations alone can provide the global perspective and the global organization to tackle these problems. Only the wisdom of governments can ensure that global action will be taken.
207.	The most ardent supporter of a global concept of the problems we all face is, of course, the SecretaryGeneral. U Thant is about to leave the United Nations after having served as the world's chief steward for the past 10 years. He will leave behind an outstanding record of achievement in the field of international cooperation and understanding. His great humanism, his devotion to peace and justice, his deep concern for human dignity have endeared him to the hearts of the Somali people. Many of his words of wisdom and inspiration will be echoed in current and future debates of this Organization. I can think of no better way of paying tribute to him, and of ending this statement, than by quoting some of those words. In his address to the fifty-first session of the Economic and Social Council held in Geneva this year he wrote:
"I look forward to the day when students will read about the trying period of the 1960s and 1970s, when human existence and civilization stood in the balance, and when the vision and energy of men and women, acting as the bearers of great responsibilities, or just as the world's first servants, succeeded in making these two decades a period of peaceful transition." 
UThant's words hold a challenge to which every Member of the United Nations must respond if a new world order is to come into being.


